          Case 7:20-cv-01215-PMH Document 90 Filed 11/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BEILA OSTREICHER, a/k/a BELLA
OSTREICHER,
                           Plaintiff,                         ORDER

                    -against-                                 20-CV-01215 (PMH)
EXPERIAN INFORMATION SOLUTIONS,
INC., et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         On September 14, 2020, the Court “So Ordered” a Stipulation of Dismissal with Prejudice

between Plaintiff Beila Ostreicher a/k/a Bella Ostreicher (“Plaintiff”) and Defendant JP Morgan

Chase Bank, N.A. (“Chase”), pursuant to Federal Rule of Civil Procedure 41(a). (Doc. 69). Under

the terms of that stipulation, Plaintiff’s claims against Chase were “discontinued in their entirety,

with prejudice, and without costs to any party.” (Id.).

         Accordingly, by operation of that agreement, Chase’s motion to dismiss the Complaint

under Federal Rule of Civil Procedure 12(b)(6) is denied as moot. The Clerk of the Court is

respectfully directed to terminate the motion sequence pending at Doc. 57.

                                                  SO ORDERED:

Dated:    New York, New York
          November 17, 2020

                                                 PHILIP M. HALPERN
                                                 United States District Judge
